PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/542,949
Filing Date: 12 Jul 2017
Appellant(s): HEYS, James, Brian



__________________
Christopher J. Maier
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/4/22.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/6/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over HEYS (US PGPub 2004/0191414) in view of Loccufier et al. US PGPub 2006/0014848 hereinafter LOCCUFIER and Hugi et al. US PGPub 2017/0209877 hereinafter HUGI as evidenced by Compound Summary 1-Butanol by PubChem on claims 14-16, 19-20 and 22 are maintained.
As for claim 14, HEYS teaches "The present invention relates to transparent articles and more particularly to a method of producing transparent articles having a coating thereon" (paragraph 1, lines 1-3) and "Optionally the transparent substrate may also be provided with an opaque boarder formed of appropriately pigmented resin" (paragraph 28, lines 5-7), i.e. a method of producing a coated opaque article.	
HEYS further teaches "A particularly preferred embodiment of the method of the invention comprises feeding transparent articles in succession to the jet printer ... The coating is applied at the printer" (paragraph 20, lines 1-4), i.e. the method comprising a) applying from one or more inkjet heads a coating composition ... to a surface of a transparent or opaque article to be coated.
HEYS teaches "The resin to be applied by the jet printer is preferably formulated as a solution or suspension in an appropriate carrier liquid" (paragraph 17, lines 1-3), i.e. wherein the coating composition comprises a solvent.
HEYS is silent on the coating composition comprising at least 30 wt% of solvent.

LOCCUFIER teaches "Furthermore, the inkjet inks may also contain polymerizable oligomers. Examples of these polymerizable oligomers include epoxy acrylates, aliphatic urethane acrylates, aromatic urethane acrylates, polyester acrylates, and straight-chained acrylic oligomers" (paragraph 109).
LOCCUFIER further teaches "The radiation curable inkjet ink may contain as a solvent, water and/or organic solvents ... preferably being present in a concentration between 10 and 80 wt %, particularly preferably between 20 and 50 wt %, each based on the total weight of the radiation curable inkjet ink" (paragraph 161), i.e. a range that overlaps with a coating composition comprising at least 30 wt% of solvent.
It would have been obvious to one of ordinary skill in the art before the effective filing date to use a coating composition that overlaps with a coating composition comprising at least 30 wt% of solvent in the process of HEYS because LOCCUFIER teaches that such a solvent composition was used to form radiation curable inkjet ink formulations. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365- 66 (Fed. Cir. 1997). See MPEP 2144.05.
HEYS further teaches "A particularly preferred embodiment of the method of the invention comprises feeding transparent articles in succession to the jet printer and then through a drying tunnel" (paragraph 20, lines 1-2), i.e. drying the coating composition. 
HEYS is silent on drying the coating composition for at least 30 seconds.

HUGI further teaches "The effect of the time of travel of a coated substrate in the drying/ evaporation unit (or the speed of the conveyor moving the coated substrate through the drying/evaporation unit) according to some embodiments of the present invention was also examined" (paragraph 68) and "It is clearly seen that the longer the substrate stays in the drying/evaporation unit, the lower is the haziness grade (showing better resistance to abrasion). The explanation may be that the longer the coating stays in the drying/evaporation unit, the higher is the percentage of evaporation of the solvents and the higher is degree of crosslinking" (paragraph 69, lines 7-12).
It would have been within the skill of the ordinary artisan at the time of effective filing to design the drying time of the coating such that a desired haziness grade and resistant to abrasion is achieved. Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
HEYS further teaches "A particularly preferred embodiment of the method of the invention comprises feeding transparent articles in succession to the jet printer and the through a drying tunnel and a curing station ... Finally the curing station effects crosslinking of the resin (preferably by uv curing) to form a coherent coating thereof on the transparent substrate" (paragraph 20), i.e. curing the coating composition to form a cured coating.
HEYS is silent on the solvent is selected from the group consisting of an alcohol, an ether, a ketone, and combinations thereof, the solvent has a boiling point in a range of 80°C to 150°C, the coating composition has a viscosity of from 5 to 12 cp at 25°C.
LOCCUFIER teaches "Suitable organic solvents include alcohol, aromatic hydrocarbons, ketones, esters, aliphatic hydrocarbons, higher fatty acids, carbitols, cellosolves, higher fatty acid esters. Suitable the solvent is selected from the group consisting of an alcohol, an ether, a ketone, and combinations thereof.
LOCCUFIER is silent on the boiling point of the solvents. However, as shown above, does teach using 1-butanol. As shown in Compound Summary 1-Butanol is taught to have a boiling point of around 117°C (see page 7) which falls within the claimed range. It is therefore the position of the Examiner that LOCCUFIER inherently teaches the solvent has a boiling point in a range of 80°C to 150°C.
LOCCUFIER further teaches "Most inkjet applications require inkjet inks with a low viscosity, usually lower than 100 mPa.s" (paragraph 69, lines 4-6), i.e. a range that overlaps with the coating composition has a viscosity of from 5 to 12 cp at 25°C. It would have been obvious to one of ordinary skill in the art before the effective filing date to have the solvent is selected from the group consisting of an alcohol, an ether, a ketone, and combinations thereof, the solvent has a boiling point in a range of 80°C to 150°C, the coating composition has a viscosity of from 5 to 12 cp at 25°C in the process of HEYS because LOCCUFIER teaches that such parameters were well-known and necessary components of a inkjet formulation.
HEYS further teaches "Optionally the transparent substrate may also be provided with an opaque boarder formed of appropriately pigmented resin. The boarder may be applied to the same side as, or opposite side to, that to which the transparent coating has been applied" (paragraph 28, lines 5-9), i.e. when the article to be coated is a transparent article, an opaque coating is applied to another surface of the article after step c).
HEYS is silent on wherein the distance between the one or more inject heads and the surface of the article to be coated is in the range of from 2 to 20 mm.
HUGI teaches "the droplet deposition assembly may be an inkjet printhead. In some embodiments, the distance between a lace of droplet deposition assembly facing the surface and the surface may be between 0.5-10 mm" (paragraph 6) and "The optimal distance of the deposition head wherein the distance between the one or more inkjet heads and the surface of the article to be coated is in the range of from 2 to 20 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the inkjet head of HEYS have a distance between the one or more inject heads and the surface of the article to be coated that overlaps with the range of from 2 to 20 mm because HUGI teaches that such a range products good coating features.
HEYS teaches "Use of the invention to apply a "hardcoat" to these substrates" (paragraph 25, lines 10-11), and "an abrasion resistant surface coating of a transparent resin" (claim 1, lines 3-4), i.e. the coating composition is a transparent hardcoat composition.
As for claim 15, HEYS "The thickness of the rein coating will depend on the intended application of the substrate and/or the nature of the coating but will generally be in the range of 5 to 100 microns, more preferably 5 to 50 microns" (paragraph 21, lines 1-4), i.e. a range that overlaps with wherein the cured coating has a thickness in the range of from 3 to 50 microns. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
As for claim 16, HEYS is silent on wherein the coating composition has a viscosity in the range of from 7 to 12 cp at 25°C.
LOCCUFIER further teaches "Most inkjet applications require inkjet inks with a low viscosity, usually lower than 100 mPa.s" (paragraph 69, lines 4-6), i.e. a range that overlaps with the coating composition has a viscosity of from 7 to 12 cp at 25°G. It would have been obvious to one of ordinary skill in the art before the effective filing date to have the coating composition has a viscosity of from 7 to 12 cp at 25°C in the process of HEYS because LOCCUFIER teaches that such parameters were well known and necessary components of an inkjet formulation.
As for claim 19, HEYS teaches "a surface coating of a transparent resin wherein the resin is applied to the base substrate by means of a jet printer" (paragraph 7, lines 4-6) and "The coating that is applied may for example be one which improves the abrasion resistance of the base substrate (a so-called "hardcoat")" (paragraph 12, lines 1-3), i.e. wherein the coating composition is a transparent colorless hardcoat composition.
As for claim 20, HEYS further teaches "A particularly preferred embodiment of the method of the invention comprises feeding transparent articles in succession to the jet printer and then through a drying tunnel and a curing station ... Finally the curing station effects cross-linking of the resin (preferably by uv curing) to form a coherent coating thereof on the transparent substrate" (paragraph 20), i.e. wherein step c) comprises curing the coating composition by UV.
As for claim 22, HEYS further teaches "Optionally the transparent substrate may also be provided with an opaque boarder formed of appropriately pigmented resin. The boarder may be applied to the same side as, or opposite side to, that to which the transparent coating has been applied" (paragraph 28, lines 5-9; emphasis added), i.e. wherein the article to be coated comprises a transparent body having an obverse surface and a reverse surface, and the reverse surface comprises an opaque coating, and step a) further comprises applying the coating composition to the obverse surface of the article.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over HEYS (US PGPub 2004/0191414) in view of Loccufier et al. US PGPub 2006/0014848 hereinafter LOCCUFIER and Hugi et al. US PGPub 2017/0209877 hereinafter HUGI as evidenced by Compound Summary 1-Butanol by PubChem further in view of SHI (US PGPub 2015/0275040) on claim 18 is maintained.
As for claim 18, HEYS, LOCCUFIER, and HUGI are silent on wherein the solvent is 1-methoxy- 2-propanol.
SHI teaches "A radiation-curable hard-coat composition includes a principal resin that includes multi-(meth)acrylate functionalized oligomers or polymers and a free radical-polymerization initiator" (abstract, lines 1-4) and "The large variety of solvents enables flexibility in tuning the viscosity of the radiation curable hard-coat composition for various coating techniques including, for example, inkjet printing" (paragraph 55, lines 15-17).
SHI teaches "In one or more embodiments of the present invention, solvents that may optionally be used in the radiation curable hard-coat composition may include, but are not limited to ... 1-methoxy-2-propanol" (paragraph 55, lines 1-8) and "The large variety of solvents enables flexibility in tuning the viscosity of the radiation-curable hardcoat composition for various coating techniques including, for example, inkjet printing" (paragraph 55, lines 15-18).
It would have been obvious to one of ordinary skill in the art to use the solvent of SHI for the hard coat composition of HEYS, LOCCUFIER and HUGI because SHI teaches that such a solvent allows for the tuning of the viscosity of a composition for particular coating techniques.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over HEYS (US PGPub 2004/0191414) in view of Loccufier et al. US PGPub 2006/0014848 hereinafter LOCCUFIER and Hugi et al. US PGPub 2017/0209877 hereinafter HUGI as evidenced by Compound Summary 1-Butanol by PubChem further in view of DERFUSS (US PGPub 2013/0113134) on claim 21 is maintained.
As for claim 21, HEYS teaches "The method of the invention may for example be used to produce a window (for a mobile phone or other item with a display device) from a pre-moulded transparent substrate" (paragraph 28, lines 1 -3) and "The invention is particularly applicable to the application of coatings onto base substrates of a plastics material which may be a thermoplastics or thermoset material. Examples of suitable plastics include polycarbonates" (paragraph 16, lines 1-4), i.e. wherein the article to be coated is formed from ... moulded acrylic or polycarbonate.
HEYS, LOCCUFIER, and HUGI are silent on the injection moulding. 
DERFUSS teaches "The invention relates to an apparatus and a process for producing ... polymer mixtures comprising polycarbonates and optionally elastomers, and/or other components, where the mouldings produced therefrom have, after the shaping process via injection moulding" (paragraph 1, lines 1-6).
It would have been obvious to one of ordinary skill in the art to use injection moulding to form the moulded polycarbonate substrate of HEYS because DERFUSS teaches that such a process was used to form such moulded polycarbonate. It is a prima facie case of obviousness to substitute one known element for another to obtain predictable results.

(2) Response to Argument
Appellant’s arguments presented on 8/6/21 are addressed below:
(a) Appellant alleges that Examiner stated that Heys was '"silent" regarding viscosity'.
	Examiner respectfully points out that the rejection stated that Heys was silent on the claimed viscosity range, not silent on viscosity in general. This is a mischaracterization of the rejection.
Appellant argues that because Heys teaches preferred embodiments and examples with viscosities outside of the claimed range that a combination with Loccufier would render the invention unsatisfactory for its intended purpose.
	Examiner notes that Appellant's arguments entirely rely on the assertion that a preferred embodiment constitutes a teaching away. However, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
	Examiner notes that there are no teachings in Heys that a reduction in viscosity would destroy their invention or even that a reduction in viscosity would have undesirable results. Heys merely states a particular preference (paragraph 17).
	Examiner notes that in another piece of prior art used in the rejection, Hugi, also has teachings regarding the viscosity of coating material and provides motivation to reduce the viscosity of that material while it is being applied by an inkjet printer (paragraph 29) in order to get a more uniform coating from the spreading of applied dots.
	Applicant's arguments with regard to Heys' teachings cannot be considered persuasive as they require reading preferred embodiments as teaching-away statements that do not actually appear in nor supported by the prior art.

(c) Appellant further goes on to argue that Examiner has provided no evidence that lowering the viscosity below the range disclosed by Heys would be desirable, and that one of ordinary skill in the art would not have been motivated to lower the viscosity of Heys below a range disclosed both to be "particularly preferred" and "particularly suitable".
	Firstly, Examiner notes that Heys' disclosure of a preferred embodiment does not constitute a teaching away from all other embodiments (see response to argument b). There is nothing in Heys to 
	Secondly, Appellant is essentially arguing here that because Examiner did not rely upon a particular rationale to establish prima facie obviousness to reject the claim that the claim cannot be rejected. However, there are many rationales that can be relied upon when it comes to establishing a prima facie case of obviousness.
Examiner draws Appellant's attention to item (A) of MPEP 2141 III--combining prior art elements according to known method to yield predictable results. In this case, Loccufier makes clear that the viscosities claimed by Appellant fall within the known operable range for inks for use in inkjet printers which are used by Heys and further, Heys does not teach away from lower viscosities, only having preferences for particular viscosities.
While motivation was provided to combine other parts of Loccufier with Heys, when it came to the range of viscosities, the rationale was one of combining prior art elements according to known method to yield predictable results.
Thus, whether or not the art gives a specific motivation is irrelevant because the rationale used to reject the viscosity range was not based on a motivation.
Appellant's arguments cannot be considered persuasive because they amount to a statement that the rejection did not rely upon the Appellant's preferred rationale which does nothing to negate or address the rationale used in the rejection.

(d) Appellant argues that Loccufier's very broad teachings would not invite optimization by one of ordinary skill in the art to a range of 5 to 12 cP, especially given the teachings of Heys disclose a range with a lower bound of 50 cP. Applicant goes on to argument that the disclosed range is so broad that they might present a situation analogous to their cases involving the failure of a very broad disclosed genus of substances to render prima facie obvious specific substances with its scope.
	Examiner points out that the rejection did not rely upon optimization so undue burden is irrelevant. Specifically, Loccufier teaches a range that encompasses the claimed range. Appellant has not addressed this rationale.

(e) Appellant argues that the combination of Heys and Loccufier would not result in a transparent composition and alleges a person having ordinary skill in the art would expect these inks to be opaque instead of transparent as Loccufier is directed to radiation curable inkjet ink printing on food packaging and teachings including "colorant", "dye" and pigment as disclosed in (paragraphs 42 -44).
	Firstly, Examiner notes that Loccufier is silent on the word 'opaque' and is also silent on 'transparent'. Therefore, Applicant is merely asserting, without any explicit or implicit teachings, that Loccufier's are strictly opaque or than one of ordinary skill in the art would assume they were.
Secondly, Examiner notes that Loccufier discusses the inclusion of the colorants, dyes and pigments into its ink in paragraph 96 in which those elements are described as being a part of a preferred embodiment, meaning there are non-preferred embodiments where the inks of Loccufier do not have colorants, pigments and/or dyes.
	Thirdly, Applicant's assertion that a person having ordinary skill in the art would expect the inks of Loccufier to be opaque instead of transparent requires the assumption that transparency excludes all color There are no recitations provided by the Applicant or within the art on record to support that assumption. Examiner notes that transparent coatings can have a colored tint while maintaining transparency.
Finally, it is unclear to Examiner why using Loccufier's viscosity ranges with the invention of Heys would result in an opaque coating or nullify Heys' transparency, considering the adjustment would not 

(d) Appellant argues that Examiner's conclusory statement failed to present any articulated reasoning to show why a person having ordinary skill in the art would have been motivated by Loccufier's teachings to select a viscosity below 20 mPa.s, the lowest value shown in Table 9.
Examiner reminds Applicant that the rejection was based on the fact that Loccufier explicitly teaches that "Most inkjet applications require inkjet inks with a low viscosity, usually lower than 100 mPa.s" (paragraph 69, lines 4-6) and that range encompasses the claimed range. Further, Examiner reminds Applicant that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997).  See MPEP 2144.05.
	The fact that Loccufier discloses examples and embodiments of its invention does not negate the broader teaching. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). 
Appellant’s argument cannot be considered persuasive as it continuously relies upon reading preferred embodiments and examples as teaching away from the art’s broader disclosures.

	Examiner also presents the following remarks to Appellant’s arguments in general:

	Further, Appellant continuously asserts that the ordinary artisan would not arrive at the invention because Heys’ and Loccufier’s preferred embodiments essentially constitute a teaching away and the ordinary artisan would have no understanding or ability to even consider reducing viscosity. However, Hugi contradicts these assertions. Hugi teaches that reducing the viscosity of a coating material used in an inkjet printer can result in a more uniform coating due to the spreading of applied dots (paragraph 29). Thus, Appellant’s assertions about the ordinary artisan would not have the skill or understanding to use a low viscosity is directly contradicted by Hugi. 

	In summation, Appellant’s arguments cannot be considered persuasive as they read preferred embodiments as teaching away statements, are directed to arguments not actually made in the rejection, and is based on assertions that the ordinary artisan is incapable of contemplating well-known processes and parameters in the art.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717                                                                                                                                                                                                        



Conferees:
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717              

/COLLEEN P DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                  Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.